     Case 2:19-cv-02195-MCE-DB Document 50 Filed 03/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     CESAR N. HERNANDEZ,                                 Case No. 2:19-cv-02195-MCE-DB P
12
                                             Plaintiff, ORDER
13
                     v.
14

15   A. CONSTABLE, et al.,
16                                        Defendants.
17

18          Plaintiff is a state prisoner proceeding pro se with a civil rights action. On February 22,

19   2021, defendants informed the court that they withdraw their motion to compel filed November

20   30, 2020. Also on February 22, defendants moved to extend the dispositive motion deadline by

21   sixty days.

22          Good cause appearing, IT IS HEREBY ORDERED that:

23          1. The Clerk of the Court shall modify the docket in this action to show that defendants’

24   November 30, 2020 motion to compel (ECF No. 42) is withdrawn; and

25   ////

26   ////

27   ////

28   ////
     Case 2:19-cv-02195-MCE-DB Document 50 Filed 03/02/21 Page 2 of 2


 1          2. Defendants’ motion to modify the discovery and scheduling order and extend the

 2   dispositive motion deadline (ECF No. 48) is granted. The dispositive motion deadline is

 3   extended through April 13, 2021. In all other respects, the discovery and scheduling order is

 4   unchanged.

 5   Dated: March 1, 2021

 6

 7

 8

 9

10

11

12
     DLB:9
13   DB/prisoner-civil rights/hern2195.dso eot

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
